Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al (Pat. Doc 2017/0042073 A1); hereinafter ------------------Nagasawa et al
         Nagasawa et al teach a radial component supply machine and specifically teach  a tape feed portion (17) for pitch-feeding the electronic component holding tape (15) is built in the feeder main body portion (5a); the belt feeding unit (17) includes a sprocket (20), a driving mechanism (19) for rotationally driving the sprocket (20) (corresponding to the belt driving unit, and a feeder control unit (18) for controlling the driving mechanism (19); the electronic component holding belt (15) is pitch-fed along the belt .   
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over --------Nagasawa et al in view of Oyama et al. (WO 2016194142 A1); hereinafter Oyama et al. 
.  
Claims 1-2 are further rejected under 35 U.S.C. 103 as being unpatentable over --------Otsuki  (WO 2014097473 A1); hereinafter Otsuki.
Otsuki teaches an automatic tape processing apparatus (110) capable of automatically performing sequential alignment of respective cutting areas (O1, O2) of carrier tape (21) with a cutting position (Lc) by controlling the feeding apparatus (120) and a peeling apparatus (150) on the basis of detection signals transmitted from a detecting apparatus (140) and a peeling apparatus (156) on the basis of detection signals transmitted from a detection apparatus (140) and sequential cutting of the carrier tape (21) and the top tape (22) at the respective cutting areas (O1, O2) by .
Claims 3 and 4 are further rejected under 35 U.S.C. 103 as being unpatentable over --------Otsuki in view of Oyama et al.  
The teachings of Otsuki and Oyama et al has been provided above and is not repeated. It would have been obvious to combine the two teachings and provide a first sensor (either 58A, 58B or 58C) configured to detect the presence of a tape included in the component tape and a controller (1) configured to control the tape discharge to discharge the empty tape downward of the first sensor if the first sensor does not detect the tape. Moreover it would have been obvious to provide a second sensor disposed on the back side with respect to the first sensor and configured to detect a trailing end of the tape wherein if one of the tapes is not detected by the second sensor the controller controls the tape cutter to cut the empty tape and controls the tape driver to feed only 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D> VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.